 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 266 
In the House of Representatives, U. S.,

October 14, 2009
 
RESOLUTION 
Celebrating 90 years of United States-Polish diplomatic relations, during which Poland has proven to be an exceptionally strong partner to the United States in advancing freedom around the world. 
 
 
Whereas the United States established diplomatic relations with the newly independent Second Polish Republic in April 1919; 
Whereas the year 2009 marks the 20th anniversary of the fall of communism in Poland, as well as the restoration of democracy and market economy in that country;
Whereas the year 2009 marks the 10th anniversary of Poland's accession to the North Atlantic Treaty Organization (NATO);
Whereas the year 2009 marks the 5th anniversary of Poland’s accession to the European Union (EU); 
Whereas the year 2009 marks the 50th anniversary of the Fulbright Educational Exchange Program in Poland; 
Whereas Poland has overcome a legacy of foreign occupation and period of communist rule to emerge as a free and democratic nation; 
Whereas Poland is a valued partner in the fight against global terrorism and has contributed troops to the stabilization and reconstruction efforts in Afghanistan and Iraq; and 
Whereas Poland has cooperated closely with the United States on issues such as democratization, nuclear nonproliferation, human rights, regional cooperation in Central and Eastern Europe, and reform of the United Nations: Now, therefore, be it 
 
That the House of Representatives— 
(1)celebrates the 90th anniversary of United States-Polish diplomatic relations;  
(2)congratulates the Polish people on their great accomplishments as a free democracy; and  
(3)expresses appreciation for Poland's steadfast partnership with the United States. 
 
Lorraine C. Miller,Clerk.
